72 F.3d 135
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Rosalinda RESENDEZ, Plaintiff-Appellant,v.UNITED STATES of America, Defendant-Appellee.
No. 94-16569.
United States Court of Appeals, Ninth Circuit.
Submitted Dec. 4, 1995.*Decided Dec. 7, 1995.

Before:  PREGERSON, BRUNETTI, and T.G. NELSON, Circuit Judges.


1
MEMORANDUM**


2
Plaintiff Rosalinda Resendez appeals the district court's judgment in favor of defendant United States following a bench trial on remand of plaintiff's action under the Federal Tort claims Act, 28 U.S.C. Secs. 2671, et seq.   In her action, plaintiff alleged that her fall during a visit to a post office resulted from the negligence of the United States.  In case number 92-15259, we vacated the district court's dismissal and remanded to the district court for a trial on the merits.


3
We review a district court's finding of negligence under the clearly erroneous standard.  Exxon Co. v. Sofex Co., 54 F.3d 570, 576 (9th Cir.1995).  This standard of review is an exception to the general rule that mixed questions of law and fact are reviewed de novo.  Id. at 576.


4
The district court's finding that the government was not negligent in this case is fully supported by the evidence.  There is no question that the United States had a duty to warn plaintiff that the post office floor where she fell was wet.  The United States fulfilled that duty when the post office's janitor, who had just finished mopping the floor and was about to put his mop and bucket away, told plaintiff, before she fell, to be careful because the floor was wet.  Based on this evidence, the district court's finding that defendant did not breach its duty of care to plaintiff was not clearly erroneous.


5
AFFIRMED.



*
 The panel unanimously found this case suitable for decision without oral argument.  Fed.R.App.P. 34(a) and Ninth Circuit Rule 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3